DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 12, line 1, after “claim” and before “, wherein said”, “1” has been deleted and “4” has been inserted.
In claim 13, line 1, after “claim” and before “, wherein said”, “1” has been deleted and “7” has been inserted.
Claim 14 has been canceled.
In claim 43, line 1, after “claim” and before “, wherein said”, “39” has been deleted and “40” has been inserted.
In claim 44, line 1, after “claim” and before “, wherein said”, “39” has been deleted and “41” has been inserted.
Claim 45 has been canceled.
Authorization for this examiner’s amendment was given in an interview with Mr. Vishal V. Khatri (Reg. No. 51,873) on May 31, 2022.

Allowable Subject Matter
Claims 1, 4, 7, 11-13, 17, 20, 23, 28 and 39-44 are allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance are as set forth in the office Action mailed November 1, 2021 and Applicant’s Remarks (page 7, fourth paragraph), filed May 2, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
31 May 2022